AGREEMENT BY AND BETWEEN Los Alamos National Bank Los Alamos, New Mexico and The Comptroller of the Currency Los Alamos National Bank, Los Alamos, NM (“Bank”) and the Comptroller of the Currency of the United States of America (“Comptroller”) wish to protect the interests of the depositors, other customers, and shareholders of the Bank, and, toward that end, wish the Bank to operate safely and soundly and in accordance with all applicable laws, rules and regulations. The Comptroller has found unsafe and unsound banking practices relating to an excessive level of classified assets and concentrations of credit. In consideration of the above premises, it is agreed, between the Bank, by and through its duly elected and acting Board of Directors (“Board”), and the Comptroller, through his authorized representative, that the Bank shall operate at all times in compliance with the articles of this Agreement. ARTICLE I JURISDICTION (1)This Agreement shall be construed to be a “written agreement entered into with the agency” within the meaning of 12U.S.C. §1818(b)(1). (2)This Agreement shall be construed to be a “written agreement between such depository institution and such agency” within the meaning of 12U.S.C. §1818(e)(1) and 12U.S.C. §1818(i)(2). (3)This Agreement shall be construed to be a “formal written agreement” within the meaning of 12C.F.R. § 5.51(c)(6)(ii).See 12U.S.C. §1831i. (4)This Agreement shall be construed to be a “written agreement” within the meaning of 12U.S.C. §1818(u)(1)(A). (5)All reports or plans which the Bank or Board has agreed to submit to the Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded to the: Assistant Deputy Comptroller Arizona/New
